Title: Abigail Adams to Lucy Cranch, 3 October 1787
From: Adams, Abigail
To: Cranch, Lucy


        
          London october 3 1787
        
        I thank you my dear Lucy, for writing by mr Jenks tho only a few Lines, but that was very excusible considering how much she was engaged, both your mamma and you must have had your hand full. I hope the fatigue was not too much for her, the applause which all agree, your Brothers obtaind, must be to so benevolent a mind as my dear Neices, be some compensation for the fatigue an anxiety which she experienced. I thank you most sincerely for all your Labours of Love, and still solicit the continuance of them to those who yet call for your friendly assistance— you learnt by Captain Barnard that I was going a journey. I have given your mamma and sister some account of my late excursion to Devonshire. we returnd Home through Bristol and took oxford in our way, from Whence we went to Woodstock and visited Blenheim, the Seat of the Duke of Marlborough, which was built at the publick expence, and Granted by the crown to the Duke for the services he had renderd his Country. this Castle is upon the Grandest scale of any thing I have ever yet seen. We enter the park through a spacious and elegant portal of the Corinthian order, from whence a Noble prospect is opend to the palace, the Bridge the Lake, with its valley, and other beautifull Scenes. the Front of this Noble Ediface which is of Stone, is 348 feet from wing to wing. on the pediment of the South Front, towards the Garden is a Noble Busto of Louis the 14th, taken by the Duke from the Gates of Tournay. this the Gardner told us, he never faild pointing out to all the French Gentlemen who visited the place and that, they shrugd their shoulders, & mon dieu’d.— but before I describe to you the Gardens, I will attempt to give you a short, tho imperfect account of the palace, it would require a week to view it, & a volm to describe it particularly; I will therefore only collect from my little journal, the most remarkable objects.— we enterd the palace through a magnificent Hall supported by Corinthian pillars, over the door going into the Salon, is a Bust of John Duke of Marlborough and two statues in Bronz, viz the venus of medicis & a Faun. the Ceiling is painted Allegorically, Representing victory crowning John Duke of Marlborough, and pointing to a plan of the Battle of Blenhiem. from the Salon we pass through a Suit of Rooms, all of them containing a most costly & Beautifull collection of paintings, many of them originals of the first masters. in the dining Room is a family peice, the present Duke & duchess and six of their Children by sir Joshua Reynolds. the furniture of the rooms is different couloured damasks. the family being at the House, we saw only the lower appartments. the winter drawing Room is of Tapestry upon which is represented the Cardinal virtues, Chairs & curtains white damask. from a series of smaller tho Magnificent appartments, we were suddenly struck at entering the Library, which is 183 feet long, and the most costly as well as Beautifull place I ever saw. the Doric pilasters are of Marble, with compleat columns of the same, which support a rich entablature, window Frames the surrounding basement of black marble, and the Stuccoed compartments of the vaulted ceiling, are in the highest Taste both of design, and finishing: there is a person who always attends at these seats, who has by Heart the whole History of all that is to be seen, and they make very handsome sums of money by it. This Library was originally intended as a Gallery for paintings but the Late Duke of Marlborough, chose to have it furnishd with the Noble collection of Books made by Lord Sunderland, his Graces Father which amounts to 24.000 volums; and is said to be the best private collection in England: they are kept under Gilt wire lattices: and make a superb appearence. at one end of the Room is a highly finishd Marble statue of Queen Ann, with this inscription, “To the memory of Queen Anne under whose Auspices John duke of Marlborough conquerd, And to whose Munificence, He, and his posterity, with Gratitude owe the possession of Blenheim in A D. 1746.[”] There are Two marble Busts over the Chimny, one of Charles Earl of Sunderland, who collected the Books, and an other of Charles Spencer Duke of Marlborough and at the further End of the room, is a fine Greek Bust of Alexander the Great, and 14teen full length family portraits. from two Bow windows in this Noble Gallery, the Eye is delighted with a view of the declivity descending to the water, and the gradual assent of the venerable Grove which covers the opposite hill. in short whether we look within, or without, all is on the Scale of the sublime and the Beautifull. I must not overlook the Chaple which makes one of the wings of the House, and in which there is a proud monument of white marble to the memory, of the renouned Duke & dutchess of Marlborough. the Group of marble figures Large as Life upon this Monument, are the duke and dutchess with two of their Sons who died young, they Supported by two figures, Fame, and History. the Alter peice is the best painting I ever saw, our Saviour taken down from the cross.—
        From the House we visited the Gardens and here I am lost, not in confusion, but amidst scenes of Grandeur magnificence, and Beauty. they are spacious and include a great variety of Ground. the plain, or as the artists term it, the Lawn before the palace is kept in the most perfect order, not a single spire of grass, rises above an other, it is mowed & swept every other day, and is as smooth as the surface of a looking Glass. The Gardner who has lived 25 years upon the place, told us that he employd about Sixty 3 Hands during the Summer in mowing Sweeping pruning loping, and in ornamenting the Grounds— from this Lawn is a gradual descent to the Water, and you pass through Spacious gravell walks not in strait lines, as Pope expresses it,
        
          “Where each Alley has a Brother
          and half the platform just reflects the other”
        
        but pleasing intracacies intervene, through the winding paths and every step opens new objects, of Beauty which diversified Nature affords, of Hill, Vallay, Water, and Woods, the Gardens finally are lost in the park amidst a profusions of venrable oaks some of which, are said, to have stood, nine hundred years. the Gardens are four miles round which I walkd, the park is Eleven. there is a magnificent Bridge consisting of 3 Arches the Water which it covers, is formd into a spacious Lake, which flows the whole extent of a capacious vallay. this was built at the expence of Sarah dutchess of Marlborough, as well as a column which I shall mention in Turn. The Gardner who was very Loquacious, and swelld with importance, told us that Since his residence there; the present duke had greatly enlarged and improved the Grounds; that he had Beautified them by the addition of some well placed ornaments; particularly the Temple of Diana; and a noble cascade, round which are the four River Gods, represented as the Gaurdian Genii of the water
        This celebrated park was first inclosed in the reign of Henry the first, his successor Henry ye second resided at this Seat, and erected in this park a palace, and encompassed it with a Labyrinh which was Fair Rosamonds bower, celebrated by Addisson. there are now no remains of it except a spring at the foot of the hill, which still bears the Name of Rosamonds Well— this palace, is celebrated as the Birth place of Edmund 2 son of Edmund the first, and of Edmund the black prince Elizabeth was kept a prisoner there, under the persecutions of Queen Mary, and it continued to be the Residence of Kings till the Reign of Charles the first, but it was demolished in succeeding times of confusion. there are now two Sycamores planted as a memorial upon the Spot where the old palace stood. the column will close my narative. this is in Front of the palace of Blenheim at about half a miles distance & is 130 feet high, on the Top of which is John Duke of Marlborough on which is the following inscription, Supposed to be written by the Late Lord Bolingbroke
        The Castle of Blenheim was founded by Queen AnneIn the fourth year of her ReignIn the year of the Christian æra 1705A Monument designed to perpetuate the Memory of the Signal Victoryobtained over the French and Bavarianson the Banks of the danubeBy John Duke of MarlboroughThe Hero not only of this Nation but of this Agewhose Glory was equal, in the Council and in the Fieldwho, by wisdom, Justice, candour, and addressReconciled various, and even opposite, InterestAcquired an Influencewhich no Rank no Authority can GiveNor any Force, but that of superiour virtueBecame the fixed important centrewhich united in one common causeThe principal States of EuropeWho by military knowledge, and Irresistible ValourIn a long series of uninterrupted Triumphs
        
        
        
        Broke the power of Francewhen raised the highest, and when exerted the mostRescued the Empire from desolationAsserted and confirmed the Liberties of Europe
        Thus is the Gratitude of the Nation expresd, & thus do the Heirs of Marlborough Triumph. the present Duke is a man of literary persuits domestick, and a great Astronomer he has a fine observatory & Apparatus, from this observatory he makes Signals to Herschal at Windsor; and they Study the Stars together.
        I have made a very long Letter of it I hope it may prove an amusement to you;
        Remember me kindly to all inquiring Friends and believe me my dear Neice / your ever affetionate
        Aunt A. Adams
      